Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of “the first size of the first handle differs from the second size of the second handle” (claim 8), “the first shape of the first handle differs from the second shape of the second handle” (claim 11), “one or more light-emitting diodes (LEDs)” (claim 14), and “the one or more LEDs are solar-operated LEDs” (claim 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Examiner notes that these limitations are not described in sufficient detail to support drawing changes and suggests cancelling the limitations from the claims.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 8, Line 18 (of the clean copy of specification dated 7/8/2021): Figure 11 is described as a left view, however Figure 11 shows a perspective view. Examiner believes the original specification (dated 5/3/2021) which described “FIG. 12”, should be the description used for Figure 11, as Figure 11 shows a perspective view of the device affixed to a gate.   
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, Line 10 “a second handle extending from the first side of the first plate” is believed to be a typo as only one handle extends from each plate. Examiner believes this should read “a second handle extending from the first side of the second plate”. The claims have been interpreted as such for purposes of Examination.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-3 are unclear as to whether the gate is being positively recited. Examiner notes that the language “wherein a gate is configured to be received within the distance” appears to positively recite the gate, however only a handle has previously been recited. Examiner believes this is meant to only recite the gate as intended use. Examiner has interpreted Claims 2-3 to mean “wherein the gate handle is configured to receive a gate within the distance…”
Claim 3 further recites “installed on the gate”. This is further unclear if the gate is positively recited. For purposes of examination, Examiner has interpreted this to mean “configured to be installed on the gate”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 7, 9, 10, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amendola (US 7,147,213), herein referred to as ‘213.
For Claim 1, ‘213 discloses a double-sided gate handle comprising: 
a first portion (Annotated Figure 4) comprising: a first plate (36) having a first side (36A) disposed opposite a second side (36B); and a first handle (44) extending from the first side (36A) of the first plate (36); 
a second portion comprising: a second plate (26) having a first side (26A) disposed opposite a second side (26B); a second handle (42) extending from the first side (26A) of the second plate (26); and 
a third portion (A) disposed perpendicular between the second side (36B) of the first plate (36) and the second side (26B) of the second plate (26) such that the third portion (A) contacts a peripheral edge of the second side (36B) of the first plate (36) and a peripheral edge of the second side (26B) of the second plate (26), 
wherein the second side (36B) of the first plate (36) is separated by a distance (D) from the second side (26B) of the second plate (26), and wherein the second side (36B) of the first plate (36) is configured parallel to the second side (26B) of the second plate (26).
For Claim 4, ‘213 discloses the double-sided gate handle of claim 1, further comprising: a stopper component (26-1) comprising a first side (26-1A) disposed opposite a second side (26-1B) and extending coplanar with the second plate (26).
For Claim 5, ‘213 discloses the double-sided gate handle of claim 4, wherein the second side (26-1B) of the stopper component (26-1) is configured to capable of contacting a gatepost (18).
For Claim 7, ‘213 discloses the double-sided gate handle of claim 1, wherein the first handle (44) comprises a first size, and wherein the second handle (42) comprises a second size.
For Claim 9, ‘213 discloses the double-sided gate handle of claim 7, wherein the first size of the first handle (44) is identical (as seen in Figures 4, 6, and 8) to the second size of the second handle (42).
For Claim 10, ‘213 discloses the double-sided gate handle of claim 1, wherein the first handle (44) comprises a first shape, and wherein the second handle (42) comprises a second shape.
For Claim 12, ‘213 discloses the double-sided gate handle of claim 10, wherein the first shape of the first handle (44) is identical (as seen in Figures 4, 6, and 8) to the second shape of the second handle (42).
For Claim 13, ‘213 discloses the double-sided gate handle of claim 1, wherein the double-sided gate handle comprises a U-shaped configuration (as seen in Figure 7).

    PNG
    media_image1.png
    750
    632
    media_image1.png
    Greyscale

Claims 1-3, 7, 9, 10, 12, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kenny (US D913,770), herein referred to as ‘770.
For Claim 1, ‘770 discloses a double-sided handle capable of use on a gate comprising: 
a first portion (Annotated Figure 1) comprising: a first plate (A) having a first side disposed opposite a second side; and a first handle (B) extending from the first side of the first plate; 
a second portion comprising: a second plate (C) having a first side disposed opposite a second side; a second handle (D) extending from the first side of the second plate; and 
a third portion (E) disposed perpendicular between the second side of the first plate and the second side of the second plate such that the third portion contacts a peripheral edge of the second side of the first plate (A) and a peripheral edge of the second side of the second plate (C), 
wherein the second side of the first plate (A) is separated by a distance (X) from the second side of the second plate (C), and wherein the second side of the first plate (A) is configured parallel to the second side of the second plate (C).
For Claim 2, as best understood, ‘770 discloses the double-sided handle capable of use on a gate of claim 1, wherein the handle (Annotated Figure 1) is capable of receiving a gate within the distance (X) such that the second side of the first plate (A) contacts a first portion of the gate and the second side of the second plate (C) contacts a second portion of the gate, and wherein the first portion of the gate differs from the second portion of the gate.
For Claim 3, as best understood, ‘770 discloses the double-sided handle capable of use on a gate of claim 2, wherein the double-sided handle (Annotated Figure 1) is capable of being installed on the gate by one or more fixation means (G).
For Claim 7, ’770 discloses the double-sided handle capable of use on a gate of claim 1, wherein the first handle (B) comprises a first size, and wherein the second handle (D) comprises a second size.
For Claim 9, ‘770 discloses the double-sided gate handle of claim 7, wherein the first size of the first handle (B) is identical (as seen in Figures 3 and 4) to the second size of the second handle (D).
For Claim 10, ‘770 discloses the double-sided handle capable of use on a gate of claim 1, wherein the first handle (B) comprises a first shape, and wherein the second handle (D) comprises a second shape.
For Claim 12, ‘770 discloses the double-sided handle capable of use on a gate of claim 10, wherein the first shape of the first handle (B) is identical (as seen in Figures 3 and 4) to the second shape of the second handle (D).
For Claim 13, ‘770 discloses the double-sided handle capable of use on a gate of claim 1, wherein the double-sided handle comprises a U-shaped configuration (as seen in Figure 6).

    PNG
    media_image2.png
    774
    545
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Amendola (US 7,147,213), herein referred to as ‘213, as applied to claim 4 above, and further in view of Easley (US 4,489,968), herein referred to as ‘968.
For Claim 6, ‘213 discloses the double-sided handle capable of use on a gate of claim 4, except wherein the second side of the stopper component comprises a bumper component that contacts a gatepost.
‘968 teaches a stopper capable of use on a gate having a stop component (Figure 3: 58) comprising a bumper component (42) capable of contacting a gatepost. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a bumper component as taught by ‘968 to the stopper of ‘213. One would be motivated to make such a modification in order to absorb the shock of one member (such as a gate) closing with respect to another member (such as a gatepost).

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Amendola (US 7,147,213), herein referred to as ‘213.
For Claim 8, ‘213 discloses the double-sided handle capable of use on a gate of claim 7, except wherein the first size of the first handle differs from the second size of the second handle. ‘213 instead discloses wherein the first size of the first handle is identical to the second size of the second handle. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the first and second handles having differing sizes, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP 2144.04). One would be motivated to make such a modification in order to have a more aesthetic appearance on an outer public-facing side by making the handle smaller and less noticeable, while making the handle on an inner-side larger and easier to grasp, where aesthetics may not be as desirable.
For Claim 11, ‘213 discloses the double-sided handle capable of use on a gate of claim 10, except wherein the first shape of the first handle differs from the second shape of the second handle. ‘213 instead discloses wherein the first shape of the first handle is identical to the second shape of the second handle. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the first and second handles having differing shapes, as a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP 2144.04). One would be motivated to make such a modification in order to have a more aesthetic appearance on an outer public-facing side by making the handle more ornate, while making the handle on an inner-side less ornate, and therefore cheaper to produce, where aesthetics may not be as desirable.

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kenny (US D913,770), herein referred to as ‘770.
For Claim 8, ‘770 discloses the double-sided handle capable of use on a gate of claim 7, except wherein the first size of the first handle differs from the second size of the second handle. ‘770 instead discloses wherein the first size of the first handle is identical to the second size of the second handle. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the first and second handles having differing sizes, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP 2144.04). One would be motivated to make such a modification in order to have a more aesthetic appearance on an outer public-facing side by making the handle smaller and less noticeable, while making the handle on an inner-side larger and easier to grasp, where aesthetics may not be as desirable.
For Claim 11, ‘770 discloses the double-sided handle capable of use on a gate of claim 10, except wherein the first shape of the first handle differs from the second shape of the second handle. ‘770 instead discloses wherein the first shape of the first handle is identical to the second shape of the second handle. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the first and second handles having differing shapes, as a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP 2144.04). One would be motivated to make such a modification in order to have a more aesthetic appearance on an outer public-facing side by making the handle more ornate, while making the handle on an inner-side less ornate, and therefore cheaper to produce, where aesthetics may not be as desirable.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Amendola (US 7,147,213), herein referred to as ‘213 as applied to claim 1 above, and further in view of Glover (US 10,358,849), herein referred to as ‘849.
For Claim 14, ‘213 discloses the double-sided handle capable of use on a gate of claim 1, except further comprising: one or more light-emitting diodes (LEDs).
‘849 teaches a handle (107) capable of use on a gate comprising a light-emitting diode (LED) (132). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the light-emitting diode of ‘849 to the handle of ‘213. One would be motivated to make such a modification in order to assist a user to navigate through a gate in an otherwise dark or unlighted area.
For Claim 15, ‘849 further teaches wherein the one or more LEDs (132) are solar-operated LEDs (Column 6, Lines 51-63). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the solar-powered light-emitting diode of ‘849 to the handle of ‘213. One would be motivated to make such a modification in order to assist a user to navigate through a gate in an otherwise dark or unlighted area.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kenny (US D913,770), herein referred to as ‘770 as applied to claim 1 above, and further in view of Glover (US 10,358,849), herein referred to as ‘849.
For Claim 14, ‘770 discloses the double-sided handle capable of use on a gate of claim 1, except further comprising: one or more light-emitting diodes (LEDs).
‘849 teaches a handle (107) capable of use on a gate comprising a light-emitting diode (LED) (132). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the light-emitting diode of ‘849 to the handle of ‘770. One would be motivated to make such a modification in order to assist a user to navigate through a gate in an otherwise dark or unlighted area.
For Claim 15, ‘849 further teaches wherein the one or more LEDs (132) are solar-operated LEDs (Column 6, Lines 51-63). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the solar-powered light-emitting diode of ‘849 to the handle of ‘770. One would be motivated to make such a modification in order to assist a user to navigate through a gate in an otherwise dark or unlighted area.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,732,442, US 4,021,880, and US 2,447,389 are pertinent to applicant’s disclosure but have not been relied upon in the current rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655. The examiner can normally be reached M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey O'Brien/Primary Examiner, Art Unit 3677